Citation Nr: 1745102	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active military service from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for hepatitis C.  Jurisdiction was subsequently transferred to the RO in Philadelphia, Pennsylvania.  The claim for a TDIU arose during the appeal for a higher initial rating for the service-connected hepatitis C disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2013, the Veteran testified at a Board hearing via video teleconference before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of the hearing testimony is associated with the claims file.  In an August 2016 letter, the Board informed the Veteran that the hearing VLJ was no longer at the Board and inquired if he desired another hearing.  See 38 C.F.R. § 20.707 (2016).  The letter informed the Veteran that if no response was received within 30 days of the date of the letter, it would be presumed that he did not desire another hearing.  To date, VA has not received a response.

In December 2016, the Board remanded this issue for additional development.


FINDING OF FACT

The Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment.



CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a June 2012 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the report of a September 2012 VA examination.  

The Board also notes that in its most recent remand in December 2016, the RO was instructed to request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.

Per the December 2016 remand instructions, a VA examiner contacted the Veteran in February 2017 in order to schedule an examination to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  However, a February 2017 correspondence noted that the Veteran indicated that he did not wish to schedule an examination and actually desired to withdraw his C & P claim request altogether.  As a result, no VA examination was conducted.

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Under the foregoing circumstances, the Board will not remand this matter again to arrange a new examination for the Veteran's claim for entitlement to a TDIU.  Rather, the Board will adjudicate the issue on appeal based upon the evidence that is currently of record.  38 C.F.R. § 3.655 (2016).

In light of the above, the Board finds that the RO substantially complied with the December 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Parenthetically, the Board notes that in a February 2017 correspondence, the RO provided the Veteran with the necessary forms to indicate whether he wished to withdraw his claim in order for him to submit his withdrawal request in writing.  The Veteran however did not respond to this correspondence.  Lacking a written withdrawal, the Board will accordingly proceed with adjudication of the claim on appeal.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's Board hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Factual Background and Analysis

In May 2012, the Veteran indicated that he last worked full time in January 2011 when he was an IT professional.  He reported that he became too disabled to work in January 2011 as a result of his service-connected hepatitis C.

The Veteran is currently service-connected for a lumbar spine disability at a 40 percent rating; hepatitis C at a 20 percent rating; a right tibia fracture at a 10 percent rating; hypertrophic gastritis at a 10 percent rating; chronic adjustment disorder at a 10 percent rating; a sciatic nerve condition of the right leg at a 10 percent rating; a sciatic nerve condition of the left leg at a 10 percent rating; hemorrhoids at a noncompensable rating and scar, gunshot wound left iliac region at a noncompensable rating.

From April 1, 2009, the Veteran had a combined 70 percent evaluation.  In addition, the Veteran has had at least one disability rated at 40 percent throughout this period.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  The central inquiry here is whether the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment.  

Considering the governing legal authority in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Veteran has maintained that he is unemployable due to the effects of his service-connected disabilities.

As noted above, as the Veteran has a combined 70 percent disability rating, the central inquiry here is whether the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment.  The Board finds that the overall evidence does not support such a finding.

In this regard, the Board notes that, while the evidence of record does indicate that that Veteran's service-connected disabilities interfered with his most recent employment as an IT professional, they alone did not render the Veteran unemployable.  

Notably, in a June 2012 correspondence, a private physician noted that the Veteran's hepatitis C caused daily fatigue which made it difficult for him to concentrate.  

On VA examination in September 2012, the examiner indicated that the Veteran's hepatitis C disability impacted his ability to work as the Veteran stated that he quit his job from Microsoft in 2010 because he was too tired.  He had not worked since then because he indicated that he was too tired.  He also stated that he could not sit in front of a computer all day long and needed to take a break and rest after a few hours.  The examiner also reported that the Veteran claimed that his hepatitis C was affecting his focus at his computer job.  However, the examiner indicated that the Veteran should be able to find sedentary work which was less intense for his focusing.  He was able to drive and was currently driving.  In the past he was in charge of training software support and he should be able to find a sedentary gainful job.  Notably, during the interview the Veteran was able to focus and describe in detail about how he used to help with Microsoft Windows operating system technical support.

A November 2015 VA examiner also reported that the Veteran indicated that his current hepatitis C disability was stable on new medication and he did not wish reevaluation.  

The Board notes that while his service-connected disabilities interfered with his employment, the Board emphasizes that the 70 percent total rating currently assigned is recognition of significant occupational impairment.  Here, the overall symptoms and manifestations of his service-connected disabilities do not suggest that he would be unable to maintain substantially gainful employment.  

As noted, the September 2012 VA examiner determined that the Veteran should be able to find a sedentary gainful job.

Further, there are no clinical findings suggesting a degree of functional impairment to a degree that the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment and neither the Veteran nor his representative have presented or identified any such existing such evidence.  

As noted above, per the December 2016 remand instructions, a VA examiner contacted the Veteran in February 2017 in order to schedule an examination to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  However, the Veteran indicated that he did not wish to schedule an examination and no VA examination was conducted.  As a result, the Board has adjudicated the issue on appeal based upon the evidence that is currently of record.  See, Wood; supra.

While the Board is sympathetic for the restrictions that encompassed his service-connected disabilities, because the most probative evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment, a TDIU is not warranted.  

Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 70 percent rating which he is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


